DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8, 16,18-21, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claims 4-8, 18-21, and 23 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the specification does not provide examples or teachings that can be used to measure a degree even without a precise numerical measurement.  Consequently, one of ordinary skill in the art could not ascertain the scope of the claim.  .  
The term “wherein the controlled rate of airflow is less than a restriction rate of a filter positioned between the valve and the canister” in claims 2 and 16 renders the claim indefinite since the restriction rate is dependent on many factors/variables such as the characteristic of the filter including size, material composition, pore size, duration of use, etc., and the design of the system.  Applicant states in para. [0189] “The restriction rate may be difficult to ascertain, may vary over time, or may be different in different instances.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 20150032031 A1), in view of Heaton (US2016/0361475 A1).
Regarding claim 1, Hartwell discloses a wound therapy system (an apparatus 10 of a portable topical negative pressure (TNP) system; para. [0061]; Fig. 1), comprising: 
a dressing sealable over a wound and defining a wound space between the dressing and the wound (wound/site dressing 14; para. [0063]; Fig. 2 and wound 400; including filling material 404 (defining a wound space); para. [0069]; Fig. 10); tubing coupled to the dressing and fluidly communicable with the wound space (conduit 13; para. [0063]; Fig. 2 and a conduit 406 having one end 408 sealed with the wound cavity 410; para. [0069]; Fig. 10);
 a canister fluidly communicable with the tubing (waste canister 22; para. [0063]; Fig. 2 and waste canister 418; para. [0069]; Fig. 10), wherein the canister, the tubing, and the dressing define a sealed space comprising the wound space (Abstract; para. [0015], as examples); and 
a therapy unit (apparatus 402; para. [0069]; Fig. 10) coupled to the canister (canister 418; para. [0069]; Fig. 10) and comprising: a pneumatic pump (vacuum pump 426; para. [0069]; Fig. 10) fluidly communicable with the sealed space; a sensor (pressure sensor 420; para. [0069]; Fig. 10) configured to measure a pressure in the sealed space; a valve positioned between the sealed space and a surrounding 
a control circuit (a control and monitoring system 440; para. [0069]; Fig. 10) configured to:
control the pneumatic pump to remove air from the sealed space to establish a negative pressure in the sealed space (para. [0069] states “ A control and monitoring system is provided at 440 and receives signals 442 from the pressure sensor 420; receives signals 444 from the vacuum pump; and, receives signals 446 from the flow sensor 432. The control system 440 sends control signals 448 to the vacuum pump 426 in order for it to maintain a steady state pressure as set by instructions 450 entered by a clinician/user on a data entry keypad 452.” Abstract and para. [0015] described a sealed space);
control the valve to repeatedly alternate between the open position and the closed position to allow a controlled rate of airflow through the valve (Hartwell is silent regarding this claim limitation); 
receive measurements of the pressure in the sealed space from the sensor (para. [0069]); and 
determine a volume of the wound space based on the measurements of the pressure (paragraphs [0071-[0075], Figs 11 and 12).  
Hartwell is silent regarding a valve positioned between the sealed space and a surrounding environment and controllable between an open position and a closed position.   Hartwell is silent regarding controlling the valve to repeatedly alternate between the open position and the closed position to allow a controlled rate of airflow through the valve.  However, Hartwell does teach how to determine the control rate of airflow through a wound dressing in para. [0037] and the use of a controller to communicate with sensors and a pump to generate data and control the pump. 
solenoid valve 92 and 94 which will relieve pressure to the wound at the end of therapy, during intermittent therapy, or if required to clear blockages. These valves, as well as a similar valve associated with the reduced pressure source 38, are controlled by microprocessor/controller 90. Microprocessor/controller 90 likewise controls the operation of reduced pressure pump 38 and receives data from first and second pressure measurement devices 40a and 40b. The microprocessor/controller 90 is programmed to monitor the wound pressure through the two readings associated with the two ancillary lumen paths. In instances where liquid enters one of the lumens, the liquid will cause a delay in the pressure change response time of that lumen versus the clear lumen. As the blockage becomes more acute so will the delay. When a delay is detected, the system will control the wound pressure according to that of the open lumen and will try to clear the liquid from the blocked lumen by opening the appropriate valve to the atmosphere. The preferred programming will try to clear the blockage in this manner several times (opening and closing valves). If the system is not successful in clearing the blockage, the programming will, from that point on, ignore the affected lumen and control the system with the remaining clear lumen. The reduced pressure adapter design of the present invention, as described above, is such as to maximize the chances of having at least one clear ancillary measurement lumen at any given time. “
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used the valve to controllable vent the negative pressure circuit as a substitute for the use of the wound 
Regarding claim 3, dependent from Claim 1 (modified above), Hartwell is silent regarding the claim limitation wherein the valve comprises a solenoid valve; and wherein the control circuit is configured to control the valve to repeatedly alternate between the open position and the closed position by providing a voltage pattern to the solenoid valve.  
However, Heaton describes systems and method for applying reduce pressure to wounds wherein the system includes a controller, valves and pressure sensors.  The pressure sensors and controller are involved in controlling the valves to open to the atmosphere to vent as a way of regulating and maintaining a steady state of negative pressure within the wound (para. [0070]; Fig. 12, and claim 12). Para. [0070] states “ Inside the system instrumentation, each of the ancillary measurement lumen conduits is fitted with a solenoid valve 92 and 94 which will relieve pressure to the wound at the end of therapy, during intermittent therapy, or if required to clear blockages. These valves, as well as a similar valve associated with the reduced pressure source 38, are controlled by microprocessor/controller 90. Microprocessor/controller 90 likewise controls the operation of reduced pressure pump 38 and receives data from first and second pressure measurement devices 40a and 40b. The microprocessor/controller 90 is programmed to monitor the wound pressure through the two readings associated with the two ancillary lumen paths. In instances where liquid enters one of the lumens, the liquid will cause a delay in the pressure change response time of that lumen versus the clear lumen. As the blockage becomes more acute so will the delay. When a delay is detected, the system will control the wound pressure according to that of the open lumen and will try to clear the liquid from the blocked lumen by opening the appropriate valve to the atmosphere. The preferred programming will try to clear the blockage in this manner several times (opening and closing the valves). If the system is not successful in clearing the blockage, the programming will, from that point on, ignore the affected lumen 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used solenoid controlled by a control circuit to repeatedly alternate between the open position and the closed position by providing a voltage pattern to the solenoid valve as taught by Heaton.
 Regarding claim 4, dependent from claim 3 (as modified above), wherein the voltage pattern comprises a step function repeatedly stepping between approximately zero voltage and a non-zero voltage.  This is equivalent to turning a system on (non-zero voltage) from off (zero voltage).  The valves are turned on and off, or open and closed, as described by Heaton addressing claim 3 above.
Regarding claim 9, dependent from Claim 1 (modified above), Hartwell discloses wherein the control circuit (a control and monitoring system 440; para. [0069]; Fig. 10) is further configured to: customize a customized wound therapy based on the volume of the wound space; and control the therapy unit (apparatus 402; para. [0069]; Fig. 10) to provide the customized wound therapy. Hartwell teaches how to measure wound volume and keep track of the healing process as the wound heals and becomes smaller.  Paragraphs [0036]-[0037] states” When the dressing is applied to the wound a volume of air is trapped under the sealing drape in the wound cavity. When the vacuum source such as a vacuum pump, for example, is started the wound cavity is evacuated to a predetermined vacuum such as by 0.1 of an atmosphere (i.e. about 76 mmHg below atmospheric pressure). In this case 0.1 of the volume of air in the wound cavity is removed and which is measured by the flow sensor means such as a flowmeter, for example, in the control and monitoring system. The volume of air removed will be proportional to the actual volume of the wound. The volumes of other parts of the apparatus such as the aspiration conduit, the waste canister, the vacuum pump and the flow conduits in the apparatus 
Regarding claim 22, Hartwell discloses a therapy unit, comprising: 
a pneumatic pump fluidly communicable with a sealed space (vacuum pump 426; para. [0069]; Fig. 10); 
a sensor configured to measure a pressure in the sealed space; a valve positioned between the sealed space and a surrounding environment and controllable between an open position and a closed position (Hartwell is silent regarding this claim limitation); and 
a control circuit (a control and monitoring system 440; para. [0069]; Fig. 10) configured to: 
control the pneumatic pump to remove air from the sealed space to establish a negative pressure in the sealed space (para. [0069] states “ A control and monitoring system is provided at 440 and receives signals 442 from the pressure sensor 420; receives signals 444 from the vacuum pump; and, receives signals 446 from the flow sensor 432. The control system 440 sends control signals 448 to the vacuum pump 426 
control the valve to repeatedly alternate between the open position and the closed position to allow a controlled rate of airflow through the valve (Hartwell is silent regarding this claim limitation; 
receive measurements of the pressure in the sealed space from the sensor (para. [0069]); and determine a volume of the wound space based on the measurements of the pressure (paragraphs [0071-[0075], Figs 11 and 12); and 
determine a volume of the sealed space based on the measurements of the pressure and the controlled rate (paragraphs [0071]-[0075], Figs. 11 and 12]. 
Hartwell is silent regarding the claim limitation control the valve to repeatedly alternate between the open position and the closed position to allow a controlled rate of airflow through the valve.  However, Hartwell does teach how to determine the control rate of airflow through a wound dressing in para. [0037] and the use of a controller to communicate with sensors and a pump to generate data such as wound volume and control the pump. 
Heaton describes systems and method for applying reduce pressure to wounds wherein the system includes a controller, valves, and pressure sensors.  The pressure sensors and controller are involved in controlling the valves to open to the atmosphere to vent as a way of regulating and maintaining a steady state of negative pressure within the wound (para. [0070]; Fig. 12, and claim 12). Para. [0070] states “ Inside the system instrumentation, each of the ancillary measurement lumen conduits is fitted with a solenoid valve 92 and 94 which will relieve pressure to the wound at the end of therapy, during intermittent therapy, or if required to clear blockages. These valves, as well as a similar a and 40b. The microprocessor/controller 90 is programmed to monitor the wound pressure through the two readings associated with the two ancillary lumen paths. In instances where liquid enters one of the lumens, the liquid will cause a delay in the pressure change response time of that lumen versus the clear lumen. As the blockage becomes more acute so will the delay. When a delay is detected, the system will control the wound pressure according to that of the open lumen and will try to clear the liquid from the blocked lumen by opening the appropriate valve to the atmosphere. The preferred programming will try to clear the blockage in this manner several times (opening and closing the valve). If the system is not successful in clearing the blockage, the programming will, from that point on, ignore the affected lumen and control the system with the remaining clear lumen. The reduced pressure adapter design of the present invention, as described above, is such as to maximize the chances of having at least one clear ancillary measurement lumen at any given time. “
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used valves to controllable vent the negative pressure circuit as a substitute for the use of the wound dressing air leaks, as taught by Hartwell, to controllable vent (by opening and closing valves) the negative pressure circuit as taught by Heaton.
Claims 2 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 20150032031 A1), in view of Heaton (US2016/0361475 A1), further in view of Locke (US2016/0325028 A1).
Regarding claim 2 (as best understood based on the 112 (b) rejection above), dependent from claim 1 (as modified above), wherein the controlled rate of airflow is less than a restriction rate of a 
However, Locke teaches negative pressure wound therapy systems for treating and cleaning a wound containing valves and a filter 134 (para. [0047]; Fig. 1) positioned between the fluid container 117 (para. [0021]; Fig. 1) and the container 120 (para. [0021]; Fig. 1) for removing particulate.  Paragraph [0047] states “The therapy system 100 may also include a particulate filter 134, which may be positioned in fluid communication between the container 120 and/or the negative-pressure source 116 and the dressing 114. The particulate filter 134 may function to remove particulate matter from the effluent that has circulated through the dressing 114. Paragraph [0021] states “The therapy system 100 may also include a container for supplying fluid as well as collecting exudates.”  Paragraph [0029] describes a fluid source 117 may have its own pump to move fluid to be delivered to a tissue described as a fluid pump such as a peristaltic pump. Paragraph [0025] states “The fluid mechanics of using a negative-pressure source to reduce pressure in another component or location, such as within a sealed therapeutic environment, can be mathematically complex. However, the basic principles of fluid mechanics applicable to negative-pressure therapy and instillation are generally well-known to those skilled in the art.”  Paragraph [0046] states “The composition of the fluid may vary according to a prescribed therapy, but examples of solutions that may be suitable for some prescriptions include a saline solution with a low level of surfactant, such as ≦0.1%, and more typically 0.015%. Such surfactants may include Pluronic F68, polyolefin oxides, and polyolefin glycols. By including a surfactant in the fluid, the generated micro-bubbles may be preserved for a longer duration as they travel from the ultrasonic bubble generator 138 to the tissue site 102.” Fig. 1 illustrates the fluid source 117 connected to a wound 104 by a supply conduit.  Paragraph [0004] indicates that the therapy enhances wound healing by being highly beneficial for new tissue growth.
a and 40b. The microprocessor/controller 90 is programmed to monitor the wound pressure through the two readings associated with the two ancillary lumen paths. In instances where liquid enters one of the lumens, the liquid will cause a delay in the pressure change response time of that lumen versus the clear lumen. As the blockage becomes more acute so will the delay. When a delay is detected, the system will control the wound pressure according to that of the open lumen and will try to clear the liquid from the blocked lumen by opening the appropriate valve to the atmosphere. The preferred programming will try to clear the blockage in this manner several times (opening and closing the valves). If the system is not successful in clearing the blockage, the programming will, from that point on, ignore the affected lumen and control the system with the remaining clear lumen. The reduced pressure adapter design of the present invention, as described above, is such as to maximize the chances of having at least one clear ancillary measurement lumen at any given time. “Hartwell, Heaton, and Locke all teach microprocessors, or control systems that communicate and control elements of a negative pressure circuit such as pumps and/or valves, as examples.  Hartwell specifically teaches how to determine wound volume and determine wound healing by measuring wound volume as the wound volume decreases. 

Regarding claim 10, dependent from claim 9 (as modified above), Hartwell and Heaton are silent regarding the claim limitation wherein the customized wound therapy comprises instillation therapy. Para. [0003], of the present invention, defines instillation therapy as referring “to the provision of instillation fluid (e.g., saline, antibiotic fluid) to the wound.  
Locke teaches negative pressure wound therapy systems for treating and cleaning a wound.  Paragraph [0021] states “The therapy system 100 may also include a container for supplying fluid as well as collecting exudates.”  Paragraph [0029] describes a fluid source 117 may have its own pump to move fluid to be delivered to a tissue described as a fluid pump such as a peristaltic pump. Paragraph [0025] states “The fluid mechanics of using a negative-pressure source to reduce pressure in another component or location, such as within a sealed therapeutic environment, can be mathematically complex. However, the basic principles of fluid mechanics applicable to negative-pressure therapy and instillation are generally well-known to those skilled in the art.”  Paragraph [0046] states “The composition of the fluid may vary according to a prescribed therapy, but examples of solutions that may be suitable for some prescriptions include a saline solution with a low level of surfactant, such as ≦0.1%, and more typically 0.015%. Such surfactants may include Pluronic F68, polyolefin oxides, and polyolefin glycols. By including a surfactant in the fluid, the generated micro-bubbles may be preserved for a longer duration as they travel from the ultrasonic bubble generator 138 to the tissue site 102.”  Paragraph [0004] indicates that the therapy enhances wound healing by being highly beneficial for new tissue growth.

Regarding claim 11, dependent from Claim 10 (as modified above), claim 11 states “wherein the control circuit is configured to customize the instillation therapy by determining an amount of instillation fluid to supply to the wound space based on the volume of the wound space.”  Hartwell discloses the claim limitation by determining an amount of instillation fluid to supply to the wound by teaching how to determine the volume of a wound and the healing process as the wound shrinks in size.  Specifically, paragraphs [0036]-[0037] states “When the dressing is applied to the wound a volume of air is trapped under the sealing drape in the wound cavity. When the vacuum source such as a vacuum pump, for example, is started the wound cavity is evacuated to a predetermined vacuum such as by 0.1 of an atmosphere (i.e. about 76 mmHg below atmospheric pressure). In this case 0.1 of the volume of air in the wound cavity is removed and which is measured by the flow sensor means such as a flowmeter, for example, in the control and monitoring system. The volume of air removed will be proportional to the actual volume of the wound. The volumes of other parts of the apparatus such as the aspiration conduit, the waste canister, the vacuum pump and the flow conduits in the apparatus leading to the flow sensor may be measured and/or are known and constant factors for which a correction factor may be incorporated in memory means in the control system software.  Once the desired vacuum level is achieved and is steady at that level, the various factors may be computed by the software in the control system to calculate the wound volume.”  The determination of wound volume allows a customized wound therapy since the size of the wound has been determine by Hartwell and the therapy unit (apparatus 402; para. [0069]; Fig. 10) is configured to provide the customized wound therapy.  Specifically, the term “therapy unit” as illustrated in Fig. 18, therapy unit 2108, of the present 
Locke teaches negative pressure wound therapy systems for treating and cleaning a wound.  Paragraph [0021] states “The therapy system 100 may also include a container for supplying fluid as well as collecting exudates.”  Paragraph [0029] describes a fluid source 117 may have its own pump to move fluid to be delivered to a tissue described as a fluid pump such as a peristaltic pump. Paragraph [0025] states “The fluid mechanics of using a negative-pressure source to reduce pressure in another component or location, such as within a sealed therapeutic environment, can be mathematically complex. However, the basic principles of fluid mechanics applicable to negative-pressure therapy and instillation are generally well-known to those skilled in the art.”  Paragraph [0046] states “The composition of the fluid may vary according to a prescribed therapy, but examples of solutions that may be suitable for some prescriptions include a saline solution with a low level of surfactant, such as ≦0.1%, and more typically 0.015%. Such surfactants may include Pluronic F68, polyolefin oxides, and polyolefin glycols. By including a surfactant in the fluid, the generated micro-bubbles may be preserved for a longer duration as they travel from the ultrasonic bubble generator 138 to the tissue site 102.”  Paragraph [0004] indicates that the therapy enhances wound healing by being highly beneficial for new tissue growth.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the control circuit to be connected to a provision of instillation fluid and be able to customize the instillation therapy by determining an amount of instillation fluid to supply to the wound space based on the volume of the wound space to enhance wound healing as taught by Locke and Hartwell.

Hartwell discloses the claim limitation by determining an amount of instillation fluid to supply to the wound space based on the volume of the wound space.  Specifically, paragraphs [0036]-[0037] state “When the dressing is applied to the wound a volume of air is trapped under the sealing drape in the wound cavity. When the vacuum source such as a vacuum pump, for example, is started the wound cavity is evacuated to a predetermined vacuum such as by 0.1 of an atmosphere (i.e. about 76 mmHg below atmospheric pressure). In this case 0.1 of the volume of air in the wound cavity is removed and which is measured by the flow sensor means such as a flowmeter, for example, in the control and monitoring system. The volume of air removed will be proportional to the actual volume of the wound. The volumes of other parts of the apparatus such as the aspiration conduit, the waste canister, the vacuum pump and the flow conduits in the apparatus leading to the flow sensor may be measured and/or are known and constant factors for which a correction factor may be incorporated in memory means in the control system software.  Once the desired vacuum level is achieved and is steady at that level, the various factors may be computed by the software in the control system to calculate the wound volume.”  The determination of wound volume allows a customized wound therapy since the size of the wound has been determine by Hartwell and the therapy unit (apparatus 402; para. [0069]; Fig. 10) is configured to determine the customized wound therapy based on the size of the wound.  Specifically, the term “therapy unit” is illustrated in Fig. 18, therapy unit 2108, of the present invention, as not containing an instillation fluid source.  The therapy unit (apparatus 402; para. [0069]; Fig. 10) of Hartwell 
Locke teaches negative pressure wound therapy systems for treating and cleaning a wound.  Paragraph [0021] states “The therapy system 100 may also include a container for supplying fluid as well as collecting exudates.”  Paragraph [0029] describes a fluid source 117 may have its own pump to move fluid to be delivered to a tissue described as a fluid pump such as a peristaltic pump. Paragraph [0025] states “The fluid mechanics of using a negative-pressure source to reduce pressure in another component or location, such as within a sealed therapeutic environment, can be mathematically complex. However, the basic principles of fluid mechanics applicable to negative-pressure therapy and instillation are generally well-known to those skilled in the art.”  Paragraph [0046] states “The composition of the fluid may vary according to a prescribed therapy, but examples of solutions that may be suitable for some prescriptions include a saline solution with a low level of surfactant, such as ≦0.1%, and more typically 0.015%. Such surfactants may include Pluronic F68, polyolefin oxides, and polyolefin glycols. By including a surfactant in the fluid, the generated micro-bubbles may be preserved for a longer duration as they travel from the ultrasonic bubble generator 138 to the tissue site 102.” Fig. 1 illustrates the fluid source 117 connected to a wound 104 by a supply conduit.  Paragraph [0004] indicates that the therapy enhances wound healing by being highly beneficial for new tissue growth.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have instillation tubing coupled to the dressing and fluidly communicable with the wound space; a source of the instillation fluid fluidly communicable with the instillation tubing; and an instillation pump controllably by the control circuit to provide the amount of the instillation fluid from the source to the wound space to enhance wound healing as taught by Locke and Hartwell.
Regarding claim 13, Hartwell discloses a method of treating a wound, comprising:

removing, with a pneumatic pump, air from the sealed space to establish a negative pressure in the sealed space (pump 44 creates a sealed space; para. [0062]; Fig. 1); 
causing a solenoid valve to alternate between an open position and a closed position, the solenoid valve allowing an airflow from a surrounding environment to the sealed space in the open position and preventing the airflow from the surrounding environment to the sealed space in the closed position (Harwell is silent regarding this claim element); 
measuring the pressure in the sealed space to generate pressure measurements;
determining, based on the pressure measurements, a volume of the wound space (para. [0071] states “Thus, the control and monitoring system 440 computes the volume of the wound from the area under the curve 504 bounded by the line 508-510 and will be displayed on the display 456 and/or in suitable recording apparatus (not shown); Figs. 11 and 12); 
customizing a customized wound therapy based on the volume of the wound space (Specifically, paragraphs [0036]-[0037] states ” When the dressing is applied to the wound a volume of air is trapped under the sealing drape in the wound cavity. When the vacuum source such as a vacuum pump, for example, is started the wound cavity is evacuated to a predetermined vacuum such as by 0.1 of an atmosphere (i.e. about 76 mmHg below atmospheric pressure). In this case 0.1 of the volume of air in the wound cavity is removed and which is measured by the flow sensor means such as a flowmeter, for example, in the control and monitoring system. The volume of air removed will be proportional to the 
 providing the customized wound therapy to the wound (Hartwell is silent regarding this claim limitation).	
Hartwell is silent regarding the claim limitation causing a solenoid valve to alternate between an open position and a closed position, the solenoid valve allowing an airflow from a surrounding environment to the sealed space in the open position and preventing the airflow form the surrounding environment to the sealed space in the closed position. Hartwell is silent regarding the claim limitation providing the customized wound therapy to the wound. However, Hartwell does teach how to determine the control rate of airflow through a wound dressing in para. [0037] and the use of a controller to communicate with sensors and a pump to generate data specific to the determination of wound volume and the control of the pump.  The present invention substitutes the air leaks created by the wound dressing, as taught by Hartwell, with the air leak created by opening  a valve.
Heaton describes systems and method for applying reduce pressure to wounds wherein the system includes a controller, valves and pressure sensors.  The pressure sensors and controller are involved in controlling the valves to open to the atmosphere to vent as a way of regulating and maintaining a steady state of negative pressure within the wound (para. [0070]; Fig. 12, and claim 12). a and 40b. The microprocessor/controller 90 is programmed to monitor the wound pressure through the two readings associated with the two ancillary lumen paths. In instances where liquid enters one of the lumens, the liquid will cause a delay in the pressure change response time of that lumen versus the clear lumen. As the blockage becomes more acute so will the delay. When a delay is detected, the system will control the wound pressure according to that of the open lumen and will try to clear the liquid from the blocked lumen by opening the appropriate valve to the atmosphere. The preferred programming will try to clear the blockage in this manner several times (opening and closing the valves). If the system is not successful in clearing the blockage, the programming will, from that point on, ignore the affected lumen and control the system with the remaining clear lumen. The reduced pressure adapter design of the present invention, as described above, is such as to maximize the chances of having at least one clear ancillary measurement lumen at any given time. “
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used the solenoid valve to allow airflow from a surrounding environment to the sealed space in the open position and preventing the airflow from the surrounding environment to the sealed space in the closed position to enhance healing as taught by Hartwell and Heaton.
Locke teaches negative pressure wound therapy systems for treating and cleaning a wound.  Paragraph [0021] states “The therapy system 100 may also include a container for supplying fluid as well ≦0.1%, and more typically 0.015%. Such surfactants may include Pluronic F68, polyolefin oxides, and polyolefin glycols. By including a surfactant in the fluid, the generated micro-bubbles may be preserved for a longer duration as they travel from the ultrasonic bubble generator 138 to the tissue site 102.” Fig. 1 illustrates the fluid source 117 connected to a wound 104 by a supply conduit.  Paragraph [0004] indicates that the therapy enhances wound healing by being highly beneficial for new tissue growth.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the control circuit to be connected to a provision of instillation fluid and customize the instillation therapy by determining an amount of instillation fluid to supply to the wound space based on the volume of the wound space to enhance wound healing as taught by Locke, Heaton and Hartwell.
Regarding claim 14, dependent from claim 13 (as modified above), Hartwell discloses the claim limitation wherein customizing a customized wound therapy comprises 
determining an amount of an instillation fluid to be supplied to the wound space based on the volume of the wound space (Specifically, paragraphs [0036]-[0037] states ” When the dressing is applied to the wound a volume of air is trapped under the sealing drape in the wound cavity. When the vacuum source such as a vacuum pump, for example, is started the wound cavity is evacuated to a 
wherein providing the customized wound therapy to the wound comprises controlling an instillation pump to supply the amount of the instillation fluid to the wound space (Hartwell and Heaton are silent regarding this limitation). 
However, Locke teaches negative pressure wound therapy systems for treating and cleaning a wound.  Paragraph [0021] states “The therapy system 100 may also include a container for supplying fluid as well as collecting exudates.”  Paragraph [0029] describes a fluid source 117 may have its own pump to move fluid to be delivered to a tissue described as a fluid pump such as a peristaltic pump. Paragraph [0025] states “The fluid mechanics of using a negative-pressure source to reduce pressure in another component or location, such as within a sealed therapeutic environment, can be mathematically complex. However, the basic principles of fluid mechanics applicable to negative-pressure therapy and instillation are generally well-known to those skilled in the art.”  Paragraph [0046] states “The composition of the fluid may vary according to a prescribed therapy, but examples of ≦0.1%, and more typically 0.015%. Such surfactants may include Pluronic F68, polyolefin oxides, and polyolefin glycols. By including a surfactant in the fluid, the generated micro-bubbles may be preserved for a longer duration as they travel from the ultrasonic bubble generator 138 to the tissue site 102.” Fig. 1 illustrates the fluid source 117 connected to a wound 104 by a supply conduit.  Paragraph [0004] indicates that the therapy enhances wound healing by be highly beneficial for new tissue growth. Hartwell, Heaton, and Locke each teach controller that monitor and control elements of a negative pressure circuit such as pumps or valves, as examples.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to customize wound therapy by determining an amount of instillation fluid to be supplied to the wound space based on volume of the wound space; and providing the customized wound therapy to the wound space by controlling an instillation pump (a fluid pump, such as a peristaltic pump) to supply the amount of the instillation fluid to the wound space to enhance wound healing as taught by Locke and Hartwell.
Regarding claim 15, dependent from claim 13 (as modified above), Hartwell and Locke are silent regarding the limitation wherein causing the solenoid valve to alternate between the open position and the closed position provides a controlled rate of airflow from the surrounding environment to the sealed space.  
However, Heaton describes systems and method for applying reduce pressure to wounds wherein the system includes a controller, valves and pressure sensors.  The pressure sensors and controller are involved in controlling the valves to open to the atmosphere to vent as a way of regulating and maintaining a steady state of negative pressure within the wound (para. [0070]; Fig. 12, and claim 12). Para. [0070] states “ Inside the system instrumentation, each of the ancillary measurement lumen conduits is fitted with a solenoid valve 92 and 94 which will relieve pressure to the wound at the end of a and 40b. The microprocessor/controller 90 is programmed to monitor the wound pressure through the two readings associated with the two ancillary lumen paths. In instances where liquid enters one of the lumens, the liquid will cause a delay in the pressure change response time of that lumen versus the clear lumen. As the blockage becomes more acute so will the delay. When a delay is detected, the system will control the wound pressure according to that of the open lumen and will try to clear the liquid from the blocked lumen by opening the appropriate valve to the atmosphere. The preferred programming will try to clear the blockage in this manner several times (opening and closing the valves). If the system is not successful in clearing the blockage, the programming will, from that point on, ignore the affected lumen and control the system with the remaining clear lumen. The reduced pressure adapter design of the present invention, as described above, is such as to maximize the chances of having at least one clear ancillary measurement lumen at any given time. “
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to cause the solenoid valve to alternate between the open position and the closed position providing a controlled rate of airflow from the surrounding environment to the sealed space by venting and regulating the negative pressure circuit and enhancing wound healing as taught by Heaton.
Regarding claim 16 (as best understood base on the 112 rejections above), dependent from claim 15 (as modified above), states “wherein the controlled rate of airflow is less than a restriction rate of a filter positioned between the canister and the solenoid valve. “  Hartwell and Heaton are silent regarding the claim limitation “a filter positioned between the canister and the solenoid valve.” 
≦0.1%, and more typically 0.015%. Such surfactants may include Pluronic F68, polyolefin oxides, and polyolefin glycols. By including a surfactant in the fluid, the generated micro-bubbles may be preserved for a longer duration as they travel from the ultrasonic bubble generator 138 to the tissue site 102.” Fig. 1 illustrates the fluid source 117 connected to a wound 104 by a supply conduit.  Paragraph [0004] indicates that the therapy enhances wound healing by being highly beneficial for new tissue growth.
Heaton describes systems and method for applying reduce pressure to wounds wherein the system includes a controller, valves and pressure sensors.  The pressure sensors and controller are involved in controlling the valves to open to the atmosphere to vent as a way of regulating and a and 40b. The microprocessor/controller 90 is programmed to monitor the wound pressure through the two readings associated with the two ancillary lumen paths. In instances where liquid enters one of the lumens, the liquid will cause a delay in the pressure change response time of that lumen versus the clear lumen. As the blockage becomes more acute so will the delay. When a delay is detected, the system will control the wound pressure according to that of the open lumen and will try to clear the liquid from the blocked lumen by opening the appropriate valve to the atmosphere. The preferred programming will try to clear the blockage in this manner several times (opening and closing the valves). If the system is not successful in clearing the blockage, the programming will, from that point on, ignore the affected lumen and control the system with the remaining clear lumen. The reduced pressure adapter design of the present invention, as described above, is such as to maximize the chances of having at least one clear ancillary measurement lumen at any given time. “Hartwell, Heaton, and Locke all teach microprocessors, or control systems that communicate and control elements of a negative pressure circuit such as pumps and/or valves, as examples.  Hartwell specifically teaches how to determine wound volume and measure wound healing by the size of the wound. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to position 
Regarding claim 17, dependent from claim 13 (as modified above), Hartwell and Locke are silent regarding the claim limitation wherein causing the solenoid valve to alternate between the open position and the closed position comprises providing a voltage pattern to the solenoid valve. 
However, Heaton describes systems and method for applying reduce pressure to wounds wherein the system includes a controller, valves and pressure sensors.  The pressure sensors and controller are involved in controlling the valves to open to the atmosphere to vent as a way of regulating and maintaining a steady state of negative pressure within the wound (para. [0070]; Fig. 12, and claim 12). Para. [0070] states “ Inside the system instrumentation, each of the ancillary measurement lumen conduits is fitted with a solenoid valve 92 and 94 which will relieve pressure to the wound at the end of therapy, during intermittent therapy, or if required to clear blockages. These valves, as well as a similar valve associated with the reduced pressure source 38, are controlled by microprocessor/controller 90. Microprocessor/controller 90 likewise controls the operation of reduced pressure pump 38 and receives data from first and second pressure measurement devices 40a and 40b. The microprocessor/controller 90 is programmed to monitor the wound pressure through the two readings associated with the two ancillary lumen paths. In instances where liquid enters one of the lumens, the liquid will cause a delay in the pressure change response time of that lumen versus the clear lumen. As the blockage becomes more acute so will the delay. When a delay is detected, the system will control the wound pressure according to that of the open lumen and will try to clear the liquid from the blocked lumen by opening the appropriate valve to the atmosphere. The preferred programming will try to clear the blockage in this manner several times (opening and closing the valves). If the system is not successful in clearing the blockage, the programming will, from that point on, ignore the affected lumen and control the system with the remaining clear lumen. The reduced pressure adapter design of the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used solenoid controlled by a control circuit to repeatedly alternate between the open position and the closed position by providing a voltage pattern to the solenoid valve as taught by Heaton.
Regarding claim 18, dependent from 17 (as modified above), Hartwell and Locke are silent regarding the claim limitation wherein the voltage pattern comprises a step function repeatedly stepping between approximately zero voltage and a non-zero voltage. This is equivalent to turning a system on (non-zero voltage) from off (zero voltage).  The valves are turned on and off, or open and closed, as described by Heaton addressing claim 17 (above). 
Claims 5-8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 20150032031 A1), in view of Heaton (US2016/0361475 A1), further in view of ‘175 Karol (US 2020/0376175 A 1).
Regarding claim 5, dependent from claim 4 (as modified above), Hartwell and Heaton are silent regarding the claim limitation wherein the voltage pattern remains at the non-zero voltage for no more than a maximum continuous duration of approximately 500 milliseconds. 
However, Karol teaches medical treatment systems using a plurality of fluid lines and how to determine when chambers of the system have been equalized.  Paragraph [0480] states “ To identify when the pressures in the control chamber 171B and the reference chamber 174 have equalized such that measured pressures for the chamber can be used to reliably determine pump chamber 181 volume, the cycler 14 may analyze data sets including a series of data points from pressure measurements for both the control chamber 171B and the reference chamber 174, determine a best fit line for each of the data sets (e.g., using a least squares method), and identify when the slopes of the best fit lines for a data 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to maintain a voltage pattern at the non-zero voltage (open valve) for no more than a maximum continuous duration of approximately 500 milliseconds to equalize the negative pressure circuit as taught by Karol.
Regarding claim 6, dependent from claim 5 (as modified above), Hartwell and Heaton are silent regarding the claim limitation wherein the voltage pattern comprises a repeating pattern of approximately 400 milliseconds at a non-zero voltage (open valve), approximately 100 milliseconds at approximately zero voltage (closed valve), approximately 400 milliseconds at the non-zero voltage (open valve), and approximately 100 milliseconds at approximately zero voltage (closed valve). 
Karol teaches medical treatment systems using a plurality of fluid lines and teaches how to determine when chambers of the system have been equalized.  Paragraph [0480] states “ To identify 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to identify and implement a voltage pattern comprising a repeating pattern of approximately 400 milliseconds at a non-zero voltage (open valve), approximately 100 milliseconds at approximately zero voltage (closed valve), for purposes of equalizing a negative pressure circuit as taught by Karol. 

However, the Karol teaches medical treatment systems using a plurality of fluid lines and teaches how to determine when chambers of the system have been equalized.  Paragraph [0480] states “ To identify when the pressures in the control chamber 171B and the reference chamber 174 have equalized such that measured pressures for the chamber can be used to reliably determine pump chamber 181 volume, the cycler 14 may analyze data sets including a series of data points from pressure measurements for both the control chamber 171B and the reference chamber 174, determine a best fit line for each of the data sets (e.g., using a least squares method), and identify when the slopes of the best fit lines for a data set for the control chamber 171B and a data set for the reference chamber 174 are first suitably similar to each other, e.g., the slopes are both close to zero or have values that are within a threshold of each other. When the slopes of the best fit lines are similar or close to zero, the pressure may be determined to be equalized. The first pressure measurement value for either data set may be used as the final equalized pressure, i.e., Pf. In one illustrative embodiment, it was found that pressure equalization occurred generally within about 200-400 milliseconds after valve X2 is opened, with the bulk of equalization occurring within about 50 milliseconds. Accordingly, the pressure in the control and reference chambers 171B, 174 may be sampled approximately 400-800 times or more during the entire equalization process from a time before the valve X2 is opened until a time when equalization has been achieved.”  Karol specifically describes how to determine when equalization occurs by analyzing data sets including a series of data points from pressure measurements for both the control chamber and a reference chamber.  Specifically, Karol teaches one skilled in the art how to determine the amount of equalization within a negative pressure circuit by opening a valve.

Regarding claim 8, dependent from claim 3 (as modified above), Hartwell and Heaton are silent regarding the claim limitation wherein the voltage pattern causes the solenoid valve to alternate between the open position and the closed position with a period of approximately 500 milliseconds.  
Karol teaches medical treatment systems using a plurality of fluid lines and teaches how to determine when chambers of the system have been equalized.  Paragraph [0480] states “ To identify when the pressures in the control chamber 171B and the reference chamber 174 have equalized such that measured pressures for the chamber can be used to reliably determine pump chamber 181 volume, the cycler 14 may analyze data sets including a series of data points from pressure measurements for both the control chamber 171B and the reference chamber 174, determine a best fit line for each of the data sets (e.g., using a least squares method), and identify when the slopes of the best fit lines for a data set for the control chamber 171B and a data set for the reference chamber 174 are first suitably similar to each other, e.g., the slopes are both close to zero or have values that are within a threshold of each other. When the slopes of the best fit lines are similar or close to zero, the pressure may be determined to be equalized. The first pressure measurement value for either data set may be used as the final equalized pressure, i.e., Pf. In one illustrative embodiment, it was found that pressure equalization occurred generally within about 200-400 milliseconds after valve X2 is opened, with the bulk of equalization occurring within about 50 milliseconds. Accordingly, the pressure in the control and reference chambers 171B, 174 may be sampled approximately 400-800 times or more during the entire equalization process from a time before the valve X2 is opened until a time when equalization has been 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to cause the solenoid valve to alternate between the open position and the closed position with a period of approximately 500 milliseconds to equalize the negative pressure circuit as taught by Karol.
Regarding claim 23, dependent from claim 22 (as modified above), Hartwell and Heaton are silent regarding the claim limitation wherein the control circuit is configured to allow the controlled rate of airflow through the valve by controlling the valve to the open position for no longer than a maximum continuous duration of approximately 500 milliseconds.
Karol teaches medical treatment systems using a plurality of fluid lines and teaches how to determine when chambers of the system have been equalized.  Paragraph [0480] states “ To identify when the pressures in the control chamber 171B and the reference chamber 174 have equalized such that measured pressures for the chamber can be used to reliably determine pump chamber 181 volume, the cycler 14 may analyze data sets including a series of data points from pressure measurements for both the control chamber 171B and the reference chamber 174, determine a best fit line for each of the data sets (e.g., using a least squares method), and identify when the slopes of the best fit lines for a data set for the control chamber 171B and a data set for the reference chamber 174 are first suitably similar to each other, e.g., the slopes are both close to zero or have values that are within a threshold of each other. When the slopes of the best fit lines are similar or close to zero, the pressure may be determined to be equalized. The first pressure measurement value for either data set may be used as the final equalized pressure, i.e., Pf. In one illustrative embodiment, it was found that pressure equalization occurred generally within about 200-400 milliseconds after valve X2 is opened, with the bulk of equalization occurring within about 50 milliseconds. Accordingly, the pressure in the control and 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to maintain a voltage pattern at the non-zero voltage for no more than a maximum continuous duration of approximately 500 milliseconds to equalize the negative pressure circuit as taught by Karol.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 20150032031 A1), in view of Heaton (US2016/0361475 A1), in view of Locke (US2016/0325028 A1) further in view of ‘175 Karol (US 2020/0376175 A 1).
Regarding claim 19, dependent from claim 17 (as modified above), Hartwell, Heaton, and Locke are silent regarding the claim limitation wherein voltage pattern comprises a repeating pattern of approximately 400 milliseconds at a non-zero voltage (valve open), approximately 100 milliseconds at approximately zero voltage (closed valve), approximately 400 milliseconds at the non-zero voltage (open valve), and approximately 100 milliseconds at approximately zero voltage (closed valve).  
Karol teaches medical treatment systems using a plurality of fluid lines and teaches how to determine when chambers of the system have been equalized.  Paragraph [0480] states “ To identify when the pressures in the control chamber 171B and the reference chamber 174 have equalized such that measured pressures for the chamber can be used to reliably determine pump chamber 181 volume, the cycler 14 may analyze data sets including a series of data points from pressure measurements for both the control chamber 171B and the reference chamber 174, determine a best fit line for each of the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to identify and implement a voltage pattern comprising a repeating pattern of approximately 400 milliseconds at a non-zero voltage (open valve), approximately 100 milliseconds at approximately zero voltage (closed valve) for purpose of equalizing a negative pressure circuit as taught by Karol. 
Regarding claim 20, dependent from claim 19 (as modified above), Hartwell, Heaton, and Locke are silent regarding the claim limitation wherein the voltage pattern comprises a first set of two periods of the repeating pattern, approximately one second at approximately zero voltage, and a second set of two periods of the repeating pattern.  

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to identify and perform a voltage pattern for a particular system comprising a first set of two periods of the repeating pattern, approximately one second at approximately zero voltage (closed valve), and a second 
Regarding claim 21, dependent from  claim 19 (as modified above) Hartwell, Heaton, and Locke are silent regarding wherein the non-zero voltage causes the solenoid valve to be in the open position; and wherein a positive pressure of approximately 5 mmHg is provided to the sealed space during each 400 milliseconds at the non-zero voltage.  However, the claimed invention simply substitutes an open valve induced air leak into a negative pressure circuit for a wound dressing induced air leak taught by Hartwell.
Karol teaches medical treatment systems using a plurality of fluid lines and teaches how to determine when chambers of the system have been equalized.  Paragraph [0480] states “ To identify when the pressures in the control chamber 171B and the reference chamber 174 have equalized such that measured pressures for the chamber can be used to reliably determine pump chamber 181 volume, the cycler 14 may analyze data sets including a series of data points from pressure measurements for both the control chamber 171B and the reference chamber 174, determine a best fit line for each of the data sets (e.g., using a least squares method), and identify when the slopes of the best fit lines for a data set for the control chamber 171B and a data set for the reference chamber 174 are first suitably similar to each other, e.g., the slopes are both close to zero or have values that are within a threshold of each other. When the slopes of the best fit lines are similar or close to zero, the pressure may be determined to be equalized. The first pressure measurement value for either data set may be used as the final equalized pressure, i.e., Pf. In one illustrative embodiment, it was found that pressure equalization occurred generally within about 200-400 milliseconds after valve X2 is opened, with the bulk of equalization occurring within about 50 milliseconds. Accordingly, the pressure in the control and reference chambers 171B, 174 may be sampled approximately 400-800 times or more during the entire equalization process from a time before the valve X2 is opened until a time when equalization has been 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to cause the solenoid valve (taught by Heaton) to be in the open position and wherein a positive pressure of approximately 5 mmHg is provided to the sealed space during each 400 milliseconds at the non-zero voltage (closed valve) for the equalization of a negative pressure circuit (or calculation of volume) as taught by Karol. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781